Case 17-13886        Doc 3009     Filed 07/08/19 Entered 07/08/19 17:51:35            Desc Main
                                  Document      Page 1 of 21


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In re:                                     : Case No. 17-13886
                                            :
 CENTRAL GROCERS, INC., et al.,             : Chapter 7
                                            :
          Debtors.                          : (Jointly Administered)
 In re:                                     : Case No. 17-18810
                                            :
 CGI JOLIET, LLC, et al.,                   : Chapter 7
                                            :
          Debtors.                          : (Jointly Administered)


                                      NOTICE OF MOTION

        PLEASE TAKE NOTICE that on July 25, 2019, at 11:00 a.m., or as soon thereafter as
counsel may be heard, I shall appear before the Honorable Pamela S. Hollis, Bankruptcy Judge,
in Courtroom No. 644, U.S. Courthouse, 219 South Dearborn Street, Chicago, Illinois, or in her
absence, before such other Judge who may be sitting in her place and stead and hearing bankruptcy
motions, and shall then and there present the Motion to Authorize Estates to Enter into, and to
Approve, the Settlement Agreement between the Estates and for Other Relief, a copy of which
is attached and herewith served upon you, and shall pray for the entry of an order in conformity
with the prayer of said pleading, at which hearing you may appear if you see fit.

 Dated: July 8, 2019                                Respectfully submitted,

 Gregg Szilagyi, chapter 7 trustee of the           Howard Samuels, chapter 7 trustee of the
 Raceway Estates                                    Select Estates

 By: /s/ Robert M. Fishman                          By: /s/ Michael M. Eidelman
       One of his attorneys                                 One of his attorneys

 Robert M. Fishman                                  Michael M. Eidelman
 Ira Bodenstein                                     Allison B. Hudson
 David R. Doyle                                     VEDDER PRICE
 FOX ROTHSCHILD LLP                                 222 North LaSalle Street
 321 North Clark Street, Suite 1600                 Chicago, IL 60601
 Chicago, IL 60654                                  Phone: (312) 609-7500
 Phone: (312) 541-0151                              meidelman@vedderprice.com
 rfishman@foxrothschild.com                         ahudson@vedderprice.com
 ibodenstein@foxrothschild.com
 ddoyle@foxrothschild.com


                                                1
96990780.v3-7/8/19
Case 17-13886         Doc 3009     Filed 07/08/19 Entered 07/08/19 17:51:35             Desc Main
                                   Document      Page 2 of 21


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In re:                                      : Case No. 17-13886
                                             :
 CENTRAL GROCERS, INC., et al.,              : Chapter 7
                                             :
           Debtors.                          : (Jointly Administered)
                                             :
 In re:                                      : Case No. 17-18810
                                             :
 CGI JOLIET, LLC, et al.,                    : Chapter 7
                                             :
           Debtors.                          : (Jointly Administered)


 MOTION TO AUTHORIZE ESTATES TO ENTER INTO, AND TO APPROVE, THE
SETTLEMENT AGREEMENT BETWEEN THE ESTATES AND FOR OTHER RELIEF

          Howard B. Samuels, not individually, but as chapter 7 trustee (“Select Trustee”) for the

estates of Central Grocers, Inc., Strack and Van Til Super Market, Inc., and SVT, LLC

(collectively, the “Select Estates”) and Gregg E. Szilagyi, not individually, but as chapter 7 trustee

(“Raceway Trustee, and together with the Select Trustee, the “Trustees”) for the estates of CGI

Joliet, LLC, Currency Express, Inc., Raceway Central, LLC, Raceway Central Calumet Park LLC,

Raceway Central Chicago Heights LLC, Raceway Central Downers Grove LLC, Raceway Central

Joliet North LLC, Raceway Central LLC North Valpo, and Raceway Central Wheaton LLC

(collectively, the “Raceway Estates” and together with the Select Estates, the “Debtors’ Estates”),

hereby move the Court, pursuant to Sections 363(b) and 105 of title 11, United States Code, and

Rules 9006(c) and 9019 of the Federal Rules of Bankruptcy Procedure, (1) for authority to enter

into a Settlement Agreement (defined hereinbelow) between the Debtors’ Estates, (2) to approve

the terms of the Settlement Agreement, (3) for entry of permanent injunctions in each of the

Debtors’ Estates as set forth hereinbelow, (4) for reduction of the notice period provided in Rule



96990780.v3-7/8/19
Case 17-13886         Doc 3009     Filed 07/08/19 Entered 07/08/19 17:51:35             Desc Main
                                   Document      Page 3 of 21


2002(a)(2) and (3); and (5) for such other and further relief as the Court may deem appropriate

(the “Motion”)1. In support of the Motion, the Trustees state as follows:

                                        INTRODUCTION

        1.       On or about May 2, 2017, certain creditors of Central Grocers, Inc. (“CGI”)

commenced an involuntary case under chapter 7 of title 11 of the United States Code (the

“Bankruptcy Code”) against CGI in the United States Bankruptcy Court for the Northern District

of Illinois (the “Court”).

        2.       On or about May 4, 2017, all of the above-named debtors including CGI

(collectively, the “Debtors”) filed voluntary cases under chapter 11 of the Bankruptcy Code (the

“Chapter 11 Cases”) in the United States Bankruptcy Court for the District of Delaware (the

“Delaware Bankruptcy Court”) and continued to operate their businesses and manage their affairs

under the jurisdiction of the Delaware Bankruptcy Court as debtors in possession.

        3.       On or about June 13, 2017, this Court directed that the venue for each of the

Debtors’ Chapter 11 Cases pending in the Delaware Bankruptcy Court be transferred to this Court.

        4.       Between May 4, 2017 and December 4, 2017, certain of the Debtors embarked

upon a sale process under which: (i) Strack and Van Til Super Market, Inc. (“Strack”) and SVT,

LLC (“SVT”) sold substantially all of the assets relating to twenty (20) grocery stores to Indiana

Grocery Group, LLC, a Delaware limited liability company, and (ii) CGI sold its distribution

center to an affiliate of Supervalu Holdings, Inc., all as authorized by this Court.

        5.       The Official Committee of Unsecured Creditors (the “OCC”) was formed by the

United States Trustee during the Chapter 11 Cases pursuant to order of court dated May 15, 2017.

Subsequently, the OCC retained counsel and played an active role in the Chapter 11 Cases. As


1
 Unless otherwise defined herein, capitalized terms used herein shall have the meanings defined in the
ABL Lender Settlement Agreement.

                                                  2
96990780.v3-7/8/19
Case 17-13886         Doc 3009     Filed 07/08/19 Entered 07/08/19 17:51:35             Desc Main
                                   Document      Page 4 of 21


part of its duties and responsibilities, the OCC initiated an investigation into certain pre-petition

transactions between certain of the Debtors and PNC Bank, National Association, in its capacity

as administrative agent and collateral agent (“Agent”) for various lenders (collectively, the “ABL

Lenders”).

        6.       On or about August 14, 2017, the OCC filed the Motion of the Official Committee

of Unsecured Creditors for an Order Granting the Committee (I) Derivative Standing to Assert,

Prosecute, and Settle Certain Causes of Action on Behalf of the Debtors’ Estates, and (II) Certain

Related Relief (Dkt. No. 555, the “Standing Motion”). Attached as an exhibit to the Standing

Motion was a draft complaint (the “Complaint”) against the Agent and the ABL Lenders.

        7.       The Complaint asserted the following claims and causes of action: (i) an action to

avoid and recover the SVT Mortgages (as defined in the Standing Motion) as preferences; (ii) an

action to avoid the DC ABL Second Mortgage (as defined in the Standing Motion) as a fraudulent

transfer; (iii) an action to avoid the Raceway Mortgages (as defined in the Standing Motion) as

fraudulent transfers; (iv) an action to obtain a declaratory judgment that the DC ABL Second

Mortgage has been released and discharged; (v) an action to obtain a declaratory judgment that the

Raceway Mortgages have been released and discharged; (vi) an action to obtain a declaratory

judgment that neither the Agent nor any other of the Lenders holds a valid, perfected, or

enforceable lien on certain specified assets; and (vii) a determination of the existence of a valid

diminution claim (collectively, the “Estates’ Claims”).

        8.       The Complaint was never filed. Instead, the Agent, the ABL Lenders, the Debtors,

and the OCC consensually resolved the Estates’ Claims (as described below).

        9.       On or about October 23, 2017, the OCC filed (i) the Motion of the Official

Committee of Unsecured Creditors pursuant to Federal Rule of Bankruptcy Procedure 9019(a)



                                                 3
96990780.v3-7/8/19
Case 17-13886        Doc 3009     Filed 07/08/19 Entered 07/08/19 17:51:35             Desc Main
                                  Document      Page 5 of 21


for Entry of an Order Approving Settlement and Compromise of Claims (Dkt. No. 857, the “ABL

Lender Settlement Motion”) seeking approval of the settlement agreement between the Debtors’

Estates, on the one hand, and the Agent and the ABL Lenders, on the other, attached to the Lender

Settlement Motion (the “ABL Lender Settlement Agreement”), and (ii) the Motion of the Official

Committee of Unsecured Creditors for Entry of an Order, in furtherance of the Global Settlement

with the Secured Parties, Approving the Allocation of Proceeds of the Global Settlement (Dkt.

No. 902, the “Allocation Motion”) to establish an allocation formula for the sharing of the proceeds

payable under the ABL Lender Settlement Agreement (the “ABL Settlement Proceeds”) among

the Debtors’ Estates. The ABL Lender Settlement Motion expressly contemplated the filing of

the Allocation Motion and a separate, subsequent approval of allocating the ABL Settlement

Proceeds amongst the Debtors’ Estates by Court order. The OCC sought the approval of this

proposed allocation through the Allocation Motion.

        10.      In the Allocation Motion, the OCC proposed distributing the ABL Settlement

Proceeds (with the exception of the Director Actions and Member Actions described in

paragraph 7.f. of the ABL Settlement Agreement which shall remain in the estate holding such

causes of action) based on a hypothetical pro rata value allocation, on an Estate-by-Estate basis,

of the Estates’ Claims. The resulting analysis was attached to the Allocation Motion as an exhibit

and is set forth below in paragraph 11.

        11.      On or about November 16, 2017, the Bankruptcy Court granted the ABL Lender

Settlement Motion and entered the Order Authorizing and Approving Settlement Agreement by

and among the Secured Parties and the Official Committee of Unsecured Creditors of Central

Grocers, Inc. et al, on Behalf of Itself, Each of the Debtors and Each of the Debtors’ Estates (Dkt.

No. 988, the “ABL Lender Settlement Order”). On the same date, the Bankruptcy Court also



                                                 4
96990780.v3-7/8/19
Case 17-13886               Doc 3009        Filed 07/08/19 Entered 07/08/19 17:51:35                       Desc Main
                                            Document      Page 6 of 21


granted the Allocation Motion and entered the Order Authorizing and Approving Allocation of

Proceeds of the Global Settlement (Dkt. No 989, the “Allocation Order”). The Allocation Order

provided that the ABL Settlement Proceeds to be paid to the “Debtors’ Estates” as set forth in the

ABL Lender Settlement Agreement shall be distributed pursuant to the following allocation (the

“Allocation Analysis”):


               CGI       SVT,    Raceway   Raceway   Raceway       Raceway   Raceway   Raceway   Raceway   CGI    Total
               Joliet,   LLC     Central   Central   Central       Central   Central   Central   Central
               LLC               Chicago   Downers   Joliet        LLC       Wheaton   Calumet   LLC
                                 Heights   Grove     North         North     LLC       Park
                                 LLC       LLC       LLC           Valpo               LLC

 Allocation    49.3%     21.0%   3.3%      4.1%      3.8%          4.4%      3.3%      -         3.6%      7.2%   100.0%




         12.         On or about November 30, 2017, the Chapter 11 Cases were converted to cases

under Chapter 7 of the Bankruptcy Code (the “Chapter 7 Cases”), and Peter N. Metrou was

appointed interim trustee of the Debtors’ Estates.

         13.         The Section 341 meeting of creditors in the Chapter 7 Cases took place on

January 11, 2018, during which requests were made for the election of a trustee pursuant to

Section 702 of the Bankruptcy Code. Thereafter, an election of trustees was conducted by the

Office of the United States Trustee. At the conclusion of the election, Howard B. Samuels was

elected Chapter 7 Trustee for the Select Estates, and Gregg Szilagyi was elected Chapter 7 Trustee

for the Raceway Estates. Both Mr. Samuels and Mr. Szilagyi qualified as trustees and are

presently serving in such capacities.

                                             THE CONTROVERSIES

         14.         In connection with the administration of the Raceway Estates, the Raceway Trustee

determined that certain property believed by the OCC to be owned by Raceway Central, LLC

(“Raceway Central”) was in fact owned by Raceway Central Calumet Park, LLC (“Raceway


                                                               5
96990780.v3-7/8/19
Case 17-13886               Doc 3009        Filed 07/08/19 Entered 07/08/19 17:51:35                       Desc Main
                                            Document      Page 7 of 21


Calumet”), resulting in an overstatement of the allocation to Raceway Central and an

understatement of the allocation to Raceway Calumet.

         15.         In addition to this error, the Raceway Trustee and the Select Trustee each (a)

identified certain inconsistencies between or among (i) the ABL Settlement Agreement, (ii) the

ABL Settlement Motion, (iii) the ABL Settlement Order, (iv) the Allocation Motion, (v) the

Allocation Order and (v) the representations made to the Court at the hearing seeking entry of the

ABL Settlement Order and the Allocation Order.

         16.         As a result, on or about November 13, 2018, the Raceway Trustee filed motions in

each of the Chapter 7 Cases to (I) Modify the Allocation Order and the Allocation Analysis

Approved Thereby; (II) Modify the Definition of “Net Proceeds” Approved by the Settlement

Order; and (III) Grant Other Appropriate Relief (CGI Joliet Dkt. No. 28) (CGI Dkt. No. 2406)

(the “Raceway Trustee 60(b) Motion”). Similarly, on or about November 14, 2018, the Select

Trustee filed, in each of the Chapter 7 Cases, his Motion to Clarify the Allocation Order to

Specifically Set Forth the Types of Assets that Are Not Subject to the Allocation Analysis and for

Other Appropriate Relief (CGI Dkt. No. 2414) (CGI Joliet Dkt. No. 133) (the “Select Trustee 60(b)

Motion,” and together with the Raceway Trustee 60(b) Motion, the “60(b) Motions”).

         17.         On or about December 13, 2018, the Bankruptcy Court entered an order (CGI Joliet

Dkt. No. 149) (CGI Dkt. No. 2540) granting partial relief on the Raceway Trustee 60(b) Motion

and modifying the Allocation Analysis to provide as follows (the “Revised Allocation Analysis”):


               CGI       SVT,    Raceway   Raceway   Raceway       Raceway   Raceway   Raceway   Raceway   CGI    Total
               Joliet,   LLC     Central   Central   Central       Central   Central   Central   Central
               LLC               Chicago   Downers   Joliet        LLC       Wheaton   Calumet   LLC
                                 Heights   Grove     North         North     LLC       Park
                                 LLC       LLC       LLC           Valpo               LLC

 Allocation    49.3%     21.0%   3.3%      4.1%      3.8%          4.4%      3.3%      1.8%      1.8%      7.2%   100.0%




                                                               6
96990780.v3-7/8/19
Case 17-13886               Doc 3009      Filed 07/08/19 Entered 07/08/19 17:51:35                        Desc Main
                                          Document      Page 8 of 21


          18.    The following proofs of claim have been filed by the Select Trustee in the Raceway

Estates (the “Select Proofs of Claims”):


                CGI Joliet,   Raceway     Raceway     Raceway       Raceway      Raceway   Raceway   Raceway    Currency
                LLC           Central     Central     Central       Central      Central   Central   Central,   Express,
                              Chicago     Downers     Joliet        LLC          Wheaton   Calumet   LLC        Inc.
                              Heights     Grove       North         North        LLC       Park
                              LLC         LLC         LLC           Valpo                  LLC


 Claim No.           1410       1296         1335          1323          1307      1363     1288       1337       1293

 Amount              $-0-       $-0-         $-0-          $-0-          $-0-      $-0-      $-0-      $-0-       $-0-




          19.    The following proofs of claim have been filed by the Raceway Trustee in the Select

Estates (the “Raceway Proofs of Claims”):


                                                     SVT,          CGI           Strack
                                                     LLC                        and Van
                                                                                   Til
                                                                                 Super
                                                                                Market,
                                                                                  Inc.
                                       Claim No.    1446          1389
                                       Amount       $-0-          $-0-



          20.    In the Select Trustee 60(b) Motion, the Select Trustee contends the Select Estates

hold certain claims and rights against the Raceway Estates including but not limited to claims

based upon various theories to substantively consolidate the administration of or otherwise

combine, merge, or join in any fashion for any purpose, one or more of the Raceway Estates into

or with one or more of the Select Estates (collectively the “Substantive Consolidation Claims”),

and (b) that the Allocation Order needs to be modified and clarified to specifically set forth the

types of assets that are not subject to the Allocation Analysis, and which belong to the Estate that

owns such claim and/or asset, including proceeds from Non-Member Avoidance Actions, Director

Actions and Commercial Tort Claims (all claims and rights of any kind, nature, or description


                                                             7
96990780.v3-7/8/19
Case 17-13886         Doc 3009       Filed 07/08/19 Entered 07/08/19 17:51:35          Desc Main
                                     Document      Page 9 of 21


under any theory of law held by one or more of the Select Estates or the Select Trustee against one

or more of the Raceway Estates, including but not limited to Substantive Consolidation Claims,

shall be hereinafter referred to as the “Select Estates Claims”).

        21.      The Raceway Estates, and each of them, dispute any and all of the Select Estates

Claims.

        22.      In the Raceway Trustee 60(b) Motion, the Raceway Trustee contends that (a) the

definition of Net Proceeds contained in the ABL Lender Settlement Agreement needs to be

amended to reflect a fairer sharing of costs associated with the maintenance and disposition of real

estate assets (the “Adjusted Net Proceeds Definition”) and (b) the Raceway Estates hold certain

claims and rights against the Select Estates including but not limited to claims to modify the

Allocation Order to provide for a greater percentage of the ABL Settlement Proceeds to be

distributed to the Raceway Estates and the reduction of the allocation of the ABL Settlement

Proceeds to the Select Estates (collectively, the “Raceway Estates Reallocation Claim”) (all claims

and rights of any kind, nature, or description under any theory of law held by one or more of the

Raceway Estates or the Raceway Trustee against one or more of the Select Estates, including but

not limited to the Adjusted Net Proceeds Definition and the Raceway Estates Reallocation Claim,

shall be hereinafter referred to as the “Raceway Estates Claims”).

        23.      The Select Estates, and each of them, dispute any and all of the Raceway Estates

Claims.

        24.      The following pension funds have filed proofs of claim or amended proofs of claim

in each of the Estates as follows:




                                                  8
96990780.v3-7/8/19
Case 17-13886         Doc 3009       Filed 07/08/19 Entered 07/08/19 17:51:35                  Desc Main
                                     Document     Page 10 of 21



                              Pension Fund                                  Amount of Claim
          United Food and Commercial Workers Union and
          Employers Midwest Pension Fund                                     $58,478,728.00
          (the “Amended Midwest Fund Proof of Claim”)
          United Food and Commercial Workers
          International Union-Industry Pension Fund                          $20,594,996.00
          (the “Amended National Fund Proof of Claim”)
          Chicago Area International Brotherhood of
          Teamsters Pension Fund                                              $5,101,230.00
          (the “Chicago Teamsters Fund Proof of Claim”)


                                 THE PROPOSED SETTLEMENT

        25.      The Select Trustee and the Raceway Trustee, on behalf of their respective estates,

have each determined that resolution of the various issues in dispute in the 60(b) Motions

(collectively, the “Disputes”), such as the appropriate allocation of proceeds of certain types of

legal actions and the treatment of costs and expenses related to the maintenance and disposition of

real estate and the prosecution of the various legal claims, as well as the Substantive Consolidation

Claims, are all best resolved by compromise and agreement. Accordingly, the Trustees have

engaged in lengthy and extensive negotiations, with the assistance of counsel and other

professionals, toward a consensual resolution. The Trustees have concluded that the settlement of

the Disputes (the “Settlement”) as set forth in this Settlement Agreement2 (the “Settlement

Agreement,” a copy of which is attached hereto and made part hereof as Exhibit A) will avoid

protracted, risky and expensive litigation, and result in all of the Debtors’ Estates receiving a

substantial and valuable benefit if the Settlement is consummated.




2
 The language in subparagraph 2(c) of the Settlement Agreement has yet to accepted by the Pension Funds
and the parties will work diligently to resolve the issue by the time of the settlement hearing (scheduled on
July 25, 2019).

                                                     9
96990780.v3-7/8/19
Case 17-13886         Doc 3009     Filed 07/08/19 Entered 07/08/19 17:51:35          Desc Main
                                   Document     Page 11 of 21


        26.      Principally, the Settlement covers the following subject areas3:

                 a.     Reallocation, notwithstanding the Revised Allocation Analysis, between

        the Select Estates and the Raceway Estates of the Shared Collection Floor;

                 b.     Reallocation, notwithstanding the Revised Allocation Analysis, between

        the Select Estates and the Raceway Estates of the Net Proceeds that may be realized from

        Director Actions;

                 c.     Reallocation, notwithstanding the Revised Allocation Analysis, between

        the Select Estates and the Raceway Estates of the Net Proceeds that may be realized from

        Commercial Tort Claims;

                 d.     Reallocation, notwithstanding the Revised Allocation Analysis, between

        the Select Estates and the Raceway Estates of the Net Proceeds that may be realized from

        Non-Member Avoidance Actions;

                 e.     Mutual release of the Select Estates Claims and the Raceway Estates Claims

        by and between the Select Estates and the Raceway Estates, specifically including the

        Substantive Consolidation Claims (collectively, the “Mutual Releases”);

                 f.     Provision for the entry by the Bankruptcy Court of a permanent injunction

        providing that all persons are prohibited from pursuing either the Select Estates Claims

        against the Raceway Estates and/or the Raceway Estates Claims against the Select Estates;

                 g.     Allowance of the Amended Midwest Fund Proof of Claim, the Amended

        National Fund Proof of Claim, and the Chicago Teamsters Fund Proof of Claim; and




3
  While this Motion describes many of the components comprising the Settlement Agreement, it is in
summary fashion. Any party desiring a comprehensive understanding of the Settlement Agreement is
directed to Exhibit A.

                                                  10
96990780.v3-7/8/19
Case 17-13886          Doc 3009       Filed 07/08/19 Entered 07/08/19 17:51:35                   Desc Main
                                      Document     Page 12 of 21


                  h.     As between the Debtors’ Estates, modification of the ABL Lenders’

          Settlement Agreement’s definition of “Net Proceeds” to the Settlement Agreement’s

          definition of “Adjusted Net Proceeds.”

          27.     The Trustees considered all of the arguments in favor of and against reallocation of

the various sources of potential revenue to the Debtors’ Estates, specifically including the Shared

Collection Floor, the Director Actions, the Commercial Tort Claims and the Non-Member

Avoidance Actions (collectively, the “Reallocated Assets”), along with other litigation proceeds

and real estate proceeds4. Rather than spend extensive resources litigating these issues, knowing

the difficult nature of the proof of the intent of the parties to the ABL Lender Settlement

Agreement, and the risks associated with contract language interpretations, the Trustees reached

an agreement on what they believe, in their collective business judgment, is a fair reallocation of

the Net Proceeds of the Reallocated Assets5, as follows:




4
    The allocation of proceeds from Member Actions is not modified by this Settlement Agreement.
5
  In addition to the allocation of proceeds between the Raceway Estate and the Select Estates as set forth in
the chart below, the Select Trustee also reallocated the share of proceeds to be realized by the Select Estates,
all as set forth in the Settlement Agreement.


                                                      11
96990780.v3-7/8/19
Case 17-13886          Doc 3009     Filed 07/08/19 Entered 07/08/19 17:51:35             Desc Main
                                    Document     Page 13 of 21



           Category of                      Percentage of                Percentage of
          ABL Settlement                  Recalculated Net              Recalculated Net
                                              Proceeds              Proceeds to Select Estates
                                         to Raceway Estates
    The Shared Collection Floor                  60%                           40%
    (inclusive of True-Up Amount)
    Director Actions                             10%                           90%
    Commercial Tort Claims                       35%                           65%
    Non-Member Avoidance                         12%                           88%
    Actions6


          28.     The Trustees also determined that it was in the best interest of all of the Debtors’

Estates to resolve all of the Raceway Estates Claims, specifically including the Raceway Proofs of

Claims and the Raceway Reallocation Claims (addressed in Paragraph 26 above), and to resolve

all of the Select Estates Claims, specifically including the Select Proofs of Claim and the

Substantive Consolidation Claims (collectively, the “Released Claims”). The litigation of the

Select Estates Claims and the Raceway Estates Claims would have been extremely costly, time

consuming and fraught with uncertainty. By resolving all of these claims, the Trustees are putting

the Debtors’ Estates in a position to address the allowance/disallowance of the claims of third party

creditors and to more promptly make interim distributions to the creditors holding allowed claims.

Both of the 60(b) Motions, upon consummation of the Settlement Agreement, are to be withdrawn

with prejudice.

          29.     The Trustees request that the Court grant certain relief in order for the Mutual

Releases to have their intended effect of forever freeing each of the Debtors’ Estates from having

to address the Released Claims. First, the Trustees request that the Court make a determination



6
 Applies only to Net Proceeds collected by the Select Estates after the date on which this Settlement
Agreement is approved by the Court.

                                                   12
96990780.v3-7/8/19
Case 17-13886         Doc 3009     Filed 07/08/19 Entered 07/08/19 17:51:35             Desc Main
                                   Document     Page 14 of 21


that all of the Released Claims, including the Substantive Consolidation Claim, are the sole

property of the Debtors’ Estates. Second, the Trustees request that the Court conclude that upon

the entry of an Order approving the Settlement, and upon the consummation of the Settlement

Agreement, that the release of the Released Claims by the Debtors’ Estates constitutes res judicata

as to the assertion of any of the Released Claims by any third party, including creditors of the

Debtors’ Estates. Lastly, it is imperative that the Court issue a permanent injunction in conjunction

with the Settlement (the “Injunction”) applicable to all Persons (as defined in Section 101(41) of

the Bankruptcy Code), including the Select Trustee and the Raceway Trustee, and all creditors of

the Debtors’ Estates, that permanently bars, enjoins and restrains the commencement, prosecution

or assertion of any action or proceeding against any of the Debtors’ Estates on account of, or with

respect to, the Released Claims.

        30.      The Trustees have determined that the Amended Midwest Fund Proof of Claim, the

Amended National Fund Proof of Claim, and the Chicago Teamsters Fund Proof of Claim

(collectively, the “Fund Claims”) should be allowed in the amounts set forth in the Settlement

Agreement (and at Paragraph 24 herein). The Trustees have done their respective due diligence

on the Fund Claims, have negotiated with the respective funds and have agreed to the amounts set

forth in the respective amended proofs of claim7. The allowance of the Fund Claims in all of the

Debtors’ Estates is an integral part of the global settlement memorialized in the Settlement

Agreement, and is necessary resolve of all of the issues addressed therein.

        31.      The Trustees have consulted with the Agent and the Lenders on the Settlement

Agreement to make certain it was not inconsistent with the obligations of and benefits afforded to

the Agent and the Lenders in the ABL Lender Settlement Agreement. For example, the definition


7
 The Amended Midwest Fund Proof of Claim and the Amended National Fund Proof of Claim are in
amounts voluntarily reduced in order to reach this Settlement.

                                                 13
96990780.v3-7/8/19
Case 17-13886        Doc 3009      Filed 07/08/19 Entered 07/08/19 17:51:35              Desc Main
                                   Document     Page 15 of 21


of Net Proceeds in the ABL Lender Settlement Agreement accounted for transaction costs, such

as attorneys’ fees and closing costs, but did not address all of the costs associated with the

maintenance and disposition of the assets being administered by the respective Trustees. For

example, it left each Raceway Estate solely responsible for the substantial carrying costs associated

with holding and maintaining the real estate in its Estate (such as management fees, real estate

taxes, utility bills, and security costs; collectively, the “Real Estate Costs”) until the sale of such

real estate asset could be negotiated, approved and consummated, notwithstanding that the Select

Estates were going to be sharing in the proceeds realized from such a sale as required by the terms

of the ABL Lender Settlement Agreement, the Allocation Order and the Allocation Analysis. The

definition also arguably excluded potential costs associated with the evaluation and prosecution of

potential causes of action (the “Litigation Costs,” and together with the Real Estate Costs, the

“Costs”) held by the Select Estates, notwithstanding that the Raceway Estates were going to be

sharing in the proceeds realized from such litigation as required by the terms of the ABL Lender

Settlement Agreement, the Allocation Order and the Allocation Analysis.                 The Trustees

determined that since that portion of the proceeds from either the sale of real estate or the

disposition of litigation that was payable to the Debtors’ Estates was being shared by all of the

Debtors’ Estates, so too should the Costs be similarly shared. The Adjusted Net Proceeds

Definition, as provided at Paragraph 7(a) of the Settlement Agreement, is as follows:

        On a property by property, lawsuit by lawsuit basis, all of the net proceeds of each
        such sale, collection, or disposition of any asset (i.e., gross proceeds less the
        reasonable direct costs and expenses incurred in connection with (i) the
        maintenance and preservation of the respective property pending sale, including
        costs for utilities, the property manager, security, and any necessary repairs, and
        the payment of real estate taxes (at a sale closing or otherwise), professional fees
        incurred in providing such maintenance and preservation, and (ii) the sale,
        collection, or disposition, including consultant fees (including, without limitation,
        the fees incurred by the Select Trustee’s solvency expert, which are to be prorated
        among all such applicable properties/lawsuits regardless of the amount, if any, of


                                                  14
96990780.v3-7/8/19
Case 17-13886         Doc 3009      Filed 07/08/19 Entered 07/08/19 17:51:35              Desc Main
                                    Document     Page 16 of 21


        proceeds generated thereby), brokers’ fees, and professional fees (to the extent
        incurred after the Settlement Effective Date) associated with any sale, collection,
        or prosecution of any claim or cause of action, transaction fees, and transfer and
        similar taxes).

Notwithstanding the Adjusted Net Proceeds definition, the Settlement Agreement does not

impair or affect “Net Proceeds” payable to the Agent under the ABL Lender Settlement

Agreement. In other words, Adjusted Net Proceeds will be calculated when making intra-

Estate claims while Net Proceeds will be calculated for paying amounts due to the Agent

and Lenders under the ABL Lender Settlement Agreement.


                                        BASIS FOR RELIEF

        32.      The Trustees are authorized to compromise the Raceway Estates Claims and the

Select Estates Claims pursuant to section 363(b) of the Bankruptcy Code and Fed. R. Bankr. P.

9019(a). Section 363(b) of the Bankruptcy Code provides that a trustee “may use, sell or lease,

other than in the ordinary course of business, property of the estate.” 11 U.S.C. § 363(b). The

settlement of claims involves the use of estate property outside the ordinary course of business and

requires court approval under § 363(b). In re Resource Technology Corp., 356 B.R. 435, 444

(Bankr. N.D. Ill. 2007); In re Telesphere Communications, Inc., 179 B.R. 544, 551 (Bankr. N.D.

Ill. 1994) (“The settlement of a cause of action held by the estate is plainly the equivalent of a sale

of that claim.”). Fed. R. Bankr. P. 9019(a) authorizes the court, after a hearing on such notice as

the court directs, to approve a compromise or a settlement. Fed. R. Bankr. P. 9019(a).

        33.      The use, sale, or lease of property of the estate, other than in the ordinary course of

business, is authorized when “the transaction makes good business sense” and “preserves the

priorities among creditors.” See, e.g., United Retired Pilots Benefits Protection Assn. v United

Airlines, Inc. (In re UAL Corp.), 443 F.3d 565, 572 (7th Cir. 2006) (“the criteria for approval

[under § 363(b)(1) is] whether the transaction makes good business sense and does not disturb

                                                   15
96990780.v3-7/8/19
Case 17-13886         Doc 3009     Filed 07/08/19 Entered 07/08/19 17:51:35              Desc Main
                                   Document     Page 17 of 21


creditors’ rights”); In re Schipper, 933 F.2d 513, 515 (7th Cir. 1991) (sale under § 363 involves

exercise of fiduciary duty and requires an “articulated business justification”).

          34.    The central issue in approving a bankruptcy settlement is whether the settlement is

in the “best interests of the estate.” In re Energy Co-op., Inc., 886 F.2d 921, 927-29 (7th Cir.

1989); LaSalle Nat’l Bank v. Holland (In re Am. Reserve Corp.), 841 F.2d 159, 161 (7th Cir. 1987).

In order to make that determination, a court must compare “the value of the settlement with the

probable costs and benefits of litigating.” In re Doctors Hosp. of Hyde Park, Inc., 474 F.3d 421,

426 (7th Cir. 2007). Among the factors that the Court should consider in its analysis are (i) the

litigation’s probability of success, (ii) the litigation’s complexity, (iii) the litigation’s attendant

expense, inconvenience and delay (including the possibility that disapproving the settlement will

cause wasting of assets). See, e.g., Doctors Hosp., 474 F.3d at 426; Energy Co-op., Inc., 886 F.2d

at 927.

          35.    Based on the foregoing analysis, the Court must determine whether the settlement

falls within the reasonable range of possible litigation outcomes. Doctors Hosp., 474 F.3d at 426.

Since litigation outcomes cannot be precisely determined, the Trustee’s decision should not be

disturbed unless the settlement “fall[s] below the lowest point in the range of reasonableness.”

See, e.g., Energy Co-op., 886 F.2d at 929; In re Commercial Loan Corp., 316 B.R. 690, 698

(Bankr. N.D. Ill. 2004). The approval of a settlement is committed to the sound discretion of the

bankruptcy court. Commercial Loan Corp., 316 B.R. 697, 698 (Bankr. N.D. Ill. 2004) citing In re

Andreuccetti, 975 F.2d 413, 421 (7th Cir. 1992).

          36.    The Trustees are further requesting that the Bankruptcy Court issue the Injunction

as part of this Settlement. This request for injunctive relief is fully consistent with applicable law

for several reasons. First, a chapter 7 trustee is the representative of all unsecured creditors of the



                                                  16
96990780.v3-7/8/19
Case 17-13886         Doc 3009     Filed 07/08/19 Entered 07/08/19 17:51:35             Desc Main
                                   Document     Page 18 of 21


debtor, see Koch Refining v. Farmers Union Central Exchange, Inc., 831 F.2d 1339, 1342-43, 48-

49 (7th Cir. 1987), “and therefore a judgment for or against the trustee is res judicata in a suit on

the same claim by a creditor, provided no conflict of interest made the trustee’s representation

inadequate.” Gekas v. Pipin (Matter of Met-L-Wood Corp.), 861 F.2d 1012, 1017 (7th Cir. 1988).

Creditors with notice of a trustee’s proposed settlement are bound by the settlement order under

principles of res judicata and barred from individually pursuing the same claims settled by the

trustee. See, e.g. In re Medomak Canning, 922 F.2d 895, 902-03 (1st Cir. 1990).

        37.      Second, a bankruptcy court has the power to enjoin non-parties to a proceeding as

part of a settlement where the injunction is limited to prosecuting claims of the bankruptcy estate.

See In re Artra Grp., Inc., 300 B.R. 699, 705-06 (Bankr. N.D. Ill. 2003) (Hollis, J.) (citing Fogel

v. Zell, 221 F.3d 995 (7th Cir. 2000)). In other words, an injunction against non-parties may be

approved where the injunction is limited to claims of the debtor or those that are derivative of the

debtor’s claims. Id. at 706. Non-parties to a proceeding may also be bound by a settlement under

the principles of res judicata where the non-parties are in privity with the settling party. See In re

Artra Grp., Inc., 308 B.R. 851, 853 (Bankr. N.D. Ill. 2003) (Hollis, J.) (hereinafter “Artra II”).

Privity exists between the settling party and a non-party where the “non-party interests [are]

adequately represented in the prior proceeding.” Id. at 853 (quoting Matter of L & S Indus., Inc.,

989 F.2d 929, 934 (7th Cir. 1993).

        38.      In Artra II, the creditors’ committee sought approval of a settlement that resolved

an adversary proceeding brought to substantively consolidate the debtor with its parent company.

See Artra II, 308 B.R. at 853. The terms of the settlement required the entry of a permanent

injunction barring non-parties from pursuing certain claims against the parent and its insiders. Id.

at 857. The court approved the settlement even though the adversary proceeding enjoined non-



                                                 17
96990780.v3-7/8/19
Case 17-13886         Doc 3009     Filed 07/08/19 Entered 07/08/19 17:51:35             Desc Main
                                   Document     Page 19 of 21


parties “because the permanent injunction … only restrict[ed] the prosecution of claims derivative

of those owned exclusively by the Committee or [the debtor].” Id. at 857. The Court also found

that res judicata would bar creditors from pursuing the enjoined claims because the claims were

owned and settled by the committee which adequately represented the interests of the estate’s

unsecured creditors in the adversary proceeding. Id. at 857.

        39.      Third, unknown creditors who are not in privity with parties to a bankruptcy case

may also be bound by an order entered pursuant to § 363(b) – even they are not a party to, nor

have notice of, the bankruptcy proceedings. See Met-L-Wood, 861 F.2d at 1017. While such an

action would not be barred by res judicata, it is still barred because “[a] proceeding under 363 is

an in rem proceeding. It transfers property rights, and property rights are rights good against the

world, not just against parties to a judgment or persons with notice of the proceeding.” Id.

                                            ARGUMENT

        40.      The Trustees business judgment is that the relief requested by this motion,

specifically including the Injunction, is in the best interests of all the Debtors’ Estates and their

respective creditors based on the Trustees’ analysis of the likely outcomes of the legal disputes

regarding the Substantive Consolidation Claims, the Adjusted Net Proceeds Definition, the

Raceway Reallocation Claims, and the Fund Claims. The practical considerations makes litigation

of these disputes a highly unattractive option that subjects the Debtors’ Estates and their creditors

to substantial risks, delays and expense.

        41.      The relief sought in this motion presents a less expensive and a more expedient way

to resolve the Disputes. The Trustees business judgment is that it is in the best interests of all of

the Debtors’ Estates to reach a consensual resolution of these issues rather than to litigate them to

their ultimate conclusion. It is the Trustees’ collective view that this proposed relief falls within



                                                 18
96990780.v3-7/8/19
Case 17-13886         Doc 3009      Filed 07/08/19 Entered 07/08/19 17:51:35             Desc Main
                                    Document     Page 20 of 21


the reasonable range of litigation outcomes and is the best outcome for the greatest number of

creditors of the Debtors’ Estates, taking into account the risk, cost and delay associated with each

contested matter.

        42.      The Injunction is an integral part of the Settlement and the benefit to be realized by

the Debtors’ Estates. Once this Settlement is approved and consummated, none of the Debtors’

Estates want to run the risk of any creditor or other third party seeking to pursue, on its own behalf

or allegedly for the benefit of others, any of these Released Claims. The entry of the Injunction is

the greatest assurance that the Debtors’ Estates can receive that they will not have to expend time

or resources dealing with any of the Released Claims in the future.

                                               NOTICE


        43.      Notice of this Motion has been given to: (a) the Office of the United States Trustee;

(b) the Standard Parties and the Rule 2002 List (as such terms are defined in the Order Approving

Second Amended Case Management Procedures [CGI Docket # 1401]); and (c) all creditors of

each of the Debtors’ Estates that have filed proofs of Claim in either the Chapter 11 Cases or the

Chapter 7 Cases. The Trustees request that the Court shorten the 21 day notice period required by

Rules 2002(a) (2) and (3) to the 16 days given of this Motion, and determine that the notice of the

Motion, as set forth above, is sufficient under the circumstances and any further or additional

notice is waived.

        WHEREFORE, the Trustee respectfully requests that this Court enter an order,

substantially in the form attached hereto: (a) authorizing the Trustees to enter into the Settlement

Agreement; (b) allowing the Fund Claims; (c) determining that all of the Released Claims,

including specifically the Substantive Consolidation Claim, are the sole property of the Debtors’

Estates; (d) determining that upon the entry of an Order approving the Settlement, and upon the


                                                  19
96990780.v3-7/8/19
Case 17-13886        Doc 3009      Filed 07/08/19 Entered 07/08/19 17:51:35           Desc Main
                                   Document     Page 21 of 21


consummation of the Settlement Agreement, that the release of the Released Claims by the

Debtors’ Estates constitutes res judicata as to the assertion of any of the Released Claims by any

third party, including creditors of the Debtors’ Estates; (e) permanently enjoining all Persons (as

defined in Section 101(41) of the Bankruptcy Code), including the Select Trustee and the Raceway

Trustee, and all creditors of the Debtors’ Estates, from commencing, prosecuting or asserting any

action or proceeding against any of the Debtors’ Estates on account of, or with respect to, the

Released Claims; (f) shortening the 21 day notice period required by Rules 2002(a) (2) and (3) to

the 16 days given of this Motion and determining that the notice of this Motion was sufficient; and

(g) granting such other and further relief as is just and proper.


 Dated: July 8, 2019                                Respectfully submitted,

 Gregg Szilagyi, chapter 7 trustee of the           Howard Samuels, chapter 7 trustee of the
 Raceway Estates                                    Select Estates

 By: /s/ Robert M. Fishman                          By: /s/ Michael M. Eidelman
       One of his attorneys                                 One of his attorneys

 Robert M. Fishman                                  Michael M. Eidelman
 Ira Bodenstein                                     Allison B. Hudson
 David R. Doyle                                     VEDDER PRICE
 FOX ROTHSCHILD LLP                                 222 North LaSalle Street
 321 North Clark Street, Suite 1600                 Chicago, IL 60601
 Chicago, IL 60654                                  Phone: (312) 609-7500
 Phone: (312) 541-0151                              meidelman@vedderprice.com
 rfishman@foxrothschild.com                         ahudson@vedderprice.com
 ibodenstein@foxrothschild.com
 ddoyle@foxrothschild.com




                                                  20
96990780.v3-7/8/19
